        Case 1:20-cv-00216-KWR-KBM Document 5 Filed 05/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL J. NISSEN,

        Plaintiff,

v.                                                                 No. 20-cv-216 KWR-KBM

JOSE ROSA,

        Defendant.


                                     FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is DISMISSED

without prejudice.
